Title: From Thomas Jefferson to Lauzier, 22 November 1787
From: Jefferson, Thomas
To: Lauzier, M.



à Paris ce 22me. Novembre 1787.

Je ne connois pas, Monsieur, le nommé Joseph Harrison dont vous me faites l’honneur de m’ecrire. Mais je crois etre un peu sur qu’il ne peut pas etre le beaufrere de Monsr. Robert Morris. Monsr. Morris n’a point de parens en Amerique; et si Monsr. Harrison fut son beaufrere du coté de Madame Morris il auroit porté le nom de White, et non pas de Harrison. Je vous aurois repondu plutot, mais je souhaitait de voir premierement un Americain qui est à Paris, et que je croyois devoir connoître ce Monsr. Harrison s’il etoit lié avec Monsr. Morris. Je l’ai vu aujourdhui. Il ne le connoit pas, et il doute,  comme moi, que Monsr. Morris ne peut pas avoir un beaufrere de ce nom-là. Il y a encore à Paris les fils de Monsieur Morris, qui, quoiqu’ils aient parti de l’Amerique bien jeuns, doivent encore me pouvoir dire s’ils ayent un oncle nommé Harrison. Je les verrai, et m’en informerai; et si je trouve que je me suis trompé en croyant que ce Monsieur n’est pas de leur famille, j’aurai l’honneur de vous la communiquer. J’ai celui d’etre avec beaucoup de consideration Monsieur votre tres humble et très obeissant serv.,

Th: Jefferson

